Citation Nr: 1100876	
Decision Date: 01/07/11    Archive Date: 01/14/11

DOCKET NO.  08-18 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Veteran represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1960 to May 1963 and 
August 1963 to June 1966, during peacetime and the Vietnam Era.  
	
This appeal comes before the Board of Veterans' Appeals (Board) 
from a November 2007 rating decision of the Department of 
Veterans Affairs (VA), Nashville, Tennessee, Regional Office 
(RO), which inter alia denied service connection for right ear 
hearing loss.  The Veteran disagreed with such decision and 
subsequently perfected an appeal.   

The Board notes that the Veteran requested a hearing before a 
Member of the Board sitting at the RO (Travel Board) and was 
notified that a hearing was scheduled for July 2009.  See June 
2009 Board Hearing Notification Letter; see also June 2008 
"Appeal to the Board," VA Form 9.  There is no indication that 
the Veteran appeared for his scheduled hearing, and he has 
offered no explanation as to his failure to attend.  As such, the 
Board finds that the Veteran's hearing request is withdrawn. 

In November 2009, the Board remanded the service connection claim 
to the AMC/RO for additional development, including outstanding 
VA treatment records and a medical opinion regarding the etiology 
of the right ear hearing loss.  That development was completed 
and the case was returned to the Board for appellate review.  As 
will be discussed herein, the Board finds that the agency of 
original jurisdiction (AOJ) substantially complied with the 
November 2009 remand orders and no further action is necessary in 
this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not 
required under Stegall v. West, 11 Vet. App. 268 (1998), where 
the Board's remand instructions were substantially complied 
with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).




FINDING OF FACT

The Veteran's service treatment records (STRs) are negative for 
complaints, treatment, and/or diagnoses of right ear hearing 
loss; right ear sensorineural hearing loss was not exhibited 
within the first post-service year; and there is no objective 
evidence relating right ear hearing loss to his active service or 
any incident therein.   


CONCLUSION OF LAW

Right ear hearing loss was not incurred in or aggravated by 
service, and right ear sensorineural hearing loss may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA duty to notify was satisfied by a September 2007 letter.  
This letter fully addressed all three notice elements; informed 
the Veteran of what evidence was required to substantiate his 
service connection claim; and of the Veteran's and VA's 
respective duties for obtaining evidence.  

In addition, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The Court 
held that upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what information 
and evidence not previously provided, if any, that will assist in 
substantiating or that is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

In an attachment to the September 2007 notice letter, the RO also 
advised the Veteran as to how disability ratings and effective 
dates are awarded, as required in Dingess.  See 19 Vet. App. at 
486.  

VA also has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting the veteran in the 
procurement of STRs and pertinent treatment records and providing 
an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.

Further, if the VA determines that VA medical examinations or 
opinions are necessary to decide a claim, the VA must provide 
such examination.  38 C.F.R. 
§ 3.159(c)(4).  A VA medical examination is necessary if the 
information and evidence of record does not contain sufficient 
competent medical evidence to decide the claim.  Id.    

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  In this case, the claims folder contains 
the Veteran's STRs; VA medical records, including outstanding 
treatment records Memphis VAMC and Covington VA Outpatient 
Clinic; and statements submitted by or on behalf of the Veteran.  
As noted, the Veteran requested a hearing before a member of the 
Board sitting at the RO (Travel Board) and was notified that a 
hearing was scheduled for July 2009.  See June 2009 Board Hearing 
Notification Letter; see also June 2008 "Appeal to the Board," 
VA Form 9.  There is no indication that the Veteran appeared for 
his scheduled hearing, and he has offered no explanation as to 
his failure to attend.  As such, the Board finds that the 
Veteran's hearing request is withdrawn. 

As noted, in a November 2009 decision/remand, the Board remanded 
the claim to the AMC/RO for additional development, including 
outstanding VA treatment records and a medical opinion regarding 
the etiology of the right ear hearing loss.   The AMC/RO obtained 
and associated with the claims folder all outstanding treatment 
records from the Memphis VAMC and Covington VA Outpatient clinic.  
Further, the Veteran was afforded an addendum to his July 2008 VA 
audio examination to include an opinion regarding the etiology of 
his right ear hearing loss disability in April 2010.  The Veteran 
has not argued that the VA medical opinion is inadequate, and 
review of such opinion reveals no inadequacies or 
inconsistencies.  Further, the Board finds that the April 2010 VA 
opinion is adequate to decide the claim on the merits as the 
reviewer relied on review of all evidence of record including the 
Veteran's statements and contentions, STRs, and post-service 
medical records.   

Therefore, as the AOJ obtained outstanding VA treatment records 
and a medical opinion regarding the etiology of the right ear 
hearing loss, the Board finds that the AOJ substantially complied 
with the November 2009 remand orders and no further action is 
necessary in this regard.  See D'Aries, supra.

Significantly, the record does not otherwise indicate any 
additional obtainable evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Therefore, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the claimant in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Legal Criteria and Analysis of the Service Connection 
Claim

Generally, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  If a condition noted during service is not determined to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service connection.  
38 C.F.R. § 3.303(b).  Service connection may also be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection will also be presumed for certain chronic 
diseases, including sensorineural hearing loss, if manifest to a 
compensable degree within one year after discharge from service.  
See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

To establish service connection for a disability or injury, there 
must be medical evidence of a current disability, medical or lay 
evidence of in-service incurrence or aggravation of a disease or 
injury, and medical evidence linking the current disability to 
that in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).
A service connection claim must be accompanied by evidence which 
establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992). 
The Court held that the requirement that a current disability be 
present is satisfied when a claimant has a disability at the time 
the claim is filed, or during the pendency of that claim, even if 
the disability resolves prior to the VA's adjudication of the 
claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

In cases where a hearing loss disability is claimed, impaired 
hearing will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the above frequencies are 26 
decibels or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

"[W]hen audiometric test results at a veteran's separation from 
service do not meet the regulatory requirements for establishing 
a 'disability' at that time, he or she may nevertheless establish 
service connection for a current hearing disability by submitting 
evidence that the current disability is causally related to 
service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

In making all determinations, the Board must fully consider the 
lay assertions of record.  Lay assertions may serve to support a 
claim for service connection by establishing the occurrence of 
observable events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 1153(a) 
(West 2002); 38 C.F.R. § 3.303(a) (2009); Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 
451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  A 
layperson is competent to report on the onset and continuity of 
his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 
470 (1994) (a veteran is competent to report on that of which he 
or she has personal knowledge); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has clarified that lay evidence can be 
competent and sufficient to establish a diagnosis or etiology 
when (1) a lay person is competent to identify a medical 
condition; (2) the lay person is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional.  
Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  
The Board's duty is to assess the credibility and weight of the 
evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  
When there is an approximate balance of the evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  
The reasonable doubt must be in the range of probability and more 
than pure speculation or remote possibility.  38 C.F.R. § 3.102.  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Here, initially, the Board notes that under the laws administered 
by the VA, there is a current right ear hearing loss disability, 
as reflected in a July 2008 VA Audio Examination Report, since 
the auditory threshold in frequencies 3000 Hertz to 4000 Hertz is 
40 decibels or greater.  See 38 C.F.R. § 3.385.  The threshold 
for normal hearing is from 0 to 20 decibels.  The higher 
threshold levels indicate hearing loss as defined by 38 C.F.R. 
§ 3.385.  As there is evidence of current chronic disability, the 
first element of the Veteran's service connection claim is 
satisfied. 

The Veteran is seeking service connection for right ear hearing 
loss, which he maintains is related to his active service.  
Specifically, the Veteran claims that he was exposed to in-
service high frequency noise while serving as a Hercules Missile 
crewman.  See December 2007 "Statement in Support of Claim" VA 
Form 21-4136 (Notice of Disagreement); July 2008 VA Audio 
Examination Report.  The Veteran's DD-214 indicates that his 
military occupational specialties were a medical corpsman and a 
Hercules Missile crewman.  The Board finds the Veteran's 
statements consistent and credible with his military occupational 
specialty.  
	
However, upon review of the record, the Board finds that the 
preponderance of the evidence is against the Veteran's service 
connection claim for right ear hearing loss.  In this regard, the 
record contains no complaints, treatment, and/or diagnoses of 
right ear hearing loss during his active military service.  
Significantly, the Veteran's April 1966 Separation Examination 
Report indicates that right ear hearing is within normal limits.  

There is also no evidence of right ear sensorineural hearing loss 
within the first post-service year.  See 38 C.F.R. §§ 3.307, 
3.309.  In fact, the first indication of complaints of bilateral 
hearing loss and/or tinnitus is reflected in a November 1990 VA 
special Ear, Nose, and Throat Examination, dated approximately 
twenty-four years post-service.  Evidence of a prolonged period 
without medical complaint, and the amount of time that elapsed 
since military service, can be considered as evidence against the 
claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  
More importantly, such gap prevents an award of service 
connection on a presumptive basis.  

There is also no probative and positive medical nexus evidence 
revealing a relationship between the Veteran's right ear hearing 
loss disability and his service.  In fact, the claims folder 
contains negative nexus opinions, and the Veteran has not 
provided a nexus opinion to the contrary.  In this regard, in a 
November 1990 VA special Ear, Nose, and Throat Examination, the 
examiner noted the Veteran's history of hearing loss in-service 
and his post-service occupational noise exposure at an auto body 
repair shop.  The November 1990 examiner assessed right ear high 
frequency sensorineural hearing loss most probably due to a 
combination of chronic noise exposure plus advancing age.  The 
November 1990 examiner opined that "since chronic noise exposure 
does not produce a delayed onset of hearing loss but progresses 
in severity after the stimulus ceases, any change in hearing in 
the right ear since his discharge in 1966 must be due to factors 
other than military noise exposure."  See November 1990 VA 
special Ear, Nose, and Throat Examination.  Further, in a July 
2008 VA Audio Examination Report and April 2010 Addendum, the 
examiner noted that the Veteran had a history of military noise 
exposure as well as a history of occupational noise exposure as a 
civilian at an auto body repair shop for 10 years, and his 
hearing was within normal limits on entrance and discharge with 
no significant threshold shifts.  Based upon this history and 
review of the Veteran's STRs, the examiner opined that the 
Veteran's right ear hearing loss was "most likely related to 
noise exposure as a civilian rather than while in service."  The 
examiner also indicated that "there is no causation between the 
etiology of the right ear hearing loss and the etiology of the 
left ear hearing loss."  See July 2008 VA Audio Examination 
Report; April 2010 Addendum to July 2008 VA Audio Examination 
Report.

Further, the Veteran's history of occupational noise exposure 
post-service, along with the first evidence of any right ear 
hearing loss disability being many years later (see November 1990 
VA special Ear, Nose, and Throat Examination, dated approximately 
twenty-four years post-service), constitutes negative evidence 
tending to disprove the assertion that the Veteran was disabled 
from any disease or injury during service.  See Forshey v. West, 
12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 
284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting evidence to disprove 
the existence of an alleged fact); see also Maxson v. West, 12 
Vet. App. 453 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (evidence of a prolonged period 
without medical complaint can be considered as a factor, along 
with other factors concerning the veteran's health and medical 
treatment during and after military service). 

The Board also finds that there is no evidence of continuity of 
symptomatology, specifically right ear hearing problems, after 
the Veteran's discharge from service to warrant service 
connection under such theory.  See 38 C.F.R. § 3.303(b).   In 
this regard, as noted, review of the Veteran's post-service 
treatment records indicate that the first evidence of any right 
ear hearing loss disability was a November 1990 VA special Ear, 
Nose, and Throat Examination, dated approximately twenty-four 
years post-service, and the Veteran has not argued that he 
suffered any problems with his right ear hearing during the 
period of discharge from service until his first post-service 
treatment in 1990.  Absent a finding of a relationship between 
the Veteran's right ear hearing loss disability and his service 
or continuity of symptomatology related to service, there is no 
basis to grant service connection.

Additionally, the Board notes that the Veteran has contended on 
his own behalf that his right ear hearing loss disability is 
related to his military service.  The Veteran is competent to 
report his symptomatology during service.  However, such 
statements are not credible because, as discussed above, review 
of the evidence of record reveals that the Veteran's STRs are 
negative for any complaints, treatment, and/or diagnoses of any 
right ear hearing loss disability associated with noise exposure 
in-service.  In addition, significantly, the April 2010 Addendum 
to the July 2008 VA Audio Examination Report indicates that the 
Veteran suffered from post-service occupational noise exposure 
for 10 years in an auto body shop, and the April 2010 VA examiner 
provided a negative nexus opinion.  Also, the first indication of 
any post-service treatment/complaint of any right ear hearing 
loss is reflected in a November 1990 VA special Ear, Nose, and 
Throat Examination, dated approximately twenty-four years after 
his discharge from service.  

Based on the foregoing, the Board concludes that right ear 
hearing loss was not incurred in or aggravated by service.  The 
benefit-of-the-doubt doctrine has been considered; however, as 
the preponderance of the evidence is against the claim, it is 
inapplicable in the instant appeal.  38 U.S.C.A. § 5107(b); see 
also Gilbert, 1 Vet. App. at 54.     


ORDER

Entitlement to service connection for right ear hearing loss is 
denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


